PER CURIAM:
Plaintiff-Appellant Doris Haley, as next friend for her son Marcus Haley, appeals the Circuit Court of Saline County's grant of summary judgment to Defendant-Respondent Steve Cook (individually and doing business as Pizza Hut Hut Hut Team Camp). In her lawsuit, Doris Haley sought damages for injuries which Marcus Haley suffered during a summer football camp which was organized by Cook. On appeal, Doris Haley argues that the circuit court erroneously granted summary judgment to Cook, because genuine issues of material fact existed as to whether Cook had *2breached a duty owed to Marcus Haley by failing to have qualified referees officiating at the camp's scrimmages; whether Cook's breach of duty proximately caused Marcus Haley's injuries; and whether Marcus Haley had assumed the risk of injury associated with participation in the football camp. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).